Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.
Status of claims
Claims 1-3 have been cancelled; Drawing and Claims 4, 6, 11, 13, 15, and 21-22 have been amended; Claims 12, and 18-20 are withdrawn as non-elected claims; Claims 4-11, 13-17, and 21-23 remain for examination, wherein claims 4 and 6 are independent claims. It is acknowledged of receipt of the Applicant’s “Terminal disclaimer” filed on 12/16/2021, however, it is disapproved as shown in the Terminal Disclaimer Review decision” dated 12/17/2021. 

Previous Rejections/Objections
Previous rejection of claims 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Previous rejection of Claims 13 and 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” and amended Fig.6 filed on 12/16/2021.
Previous rejection of Claims 4-8 and 14-17 under 35 U.S.C. 102(a)(1) as being anticipated by Harders et al (US-PG-pub 2011/0293431 A1, listed in IDS filed on 10/19/2018, corresponding to EP 2210688 A1, thereafter PG’431) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” and amended Fig.6 filed on 12/16/2021.
Previous rejection of Claim(s) 11 and 23 under 35 U.S.C. 103(a) as being unpatentable over PG’431 in view of US’203, and further in view of Cui et al (US 9,475,119 B2, thereafter US’119) and Shah et al (US 7,338,259 B2, listed in IDS filed on 10/19/2018, thereafter US’259) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” and amended Fig.6 filed on 12/16/2021.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, 1) “alloy” in the instant claim should be amended as “Ni-based alloy” according to the disclosure of the instant specification; 2) all of the claimed alloy elements in the instant claim should add proper up limit according to the disclosure (for example table IA and IB) of the instant specification.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 23 depends on claim 11, claim 23 has Cr 2-8wt% for second zone alloy (Group A alloy in table IA), which is outside the Cr range of claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Since Claims 11 and 23 need further clarification and amendment, they are not included in the following rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4-8 and 14-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Harders et al (US-PG-pub 2011/0293431 A1, listed in IDS filed on 10/19/2018, corresponding to EP 2210688 A1, thereafter PG’431).
Regarding claims 4 and 6-8, PG’431 teaches a turbine blade having varying structures for different areas of the turbine blade. (Abstract, Figs., Examples of PG’431), which reads on the blade comprising root (63) and airfoil (61) having a proximal end (68) and a distal end (69) with different zones and 

Element
From alloy IN 792 cc (root portion) (mass%)
From alloy CMSX-6 (for blade portion) (mass.%) of PG’431
Difference between alloys
(in mass%)
C
0.08
< 0.015
+0.065
Cr
12.5
10.0
+2.5
Ni
Balance
Balance
Balance
Co
9.0
5.0
+4
Mo
1.9
3.0
-1.1
W
4.1
< 0.10
+4
Ta
4.1
2.0
+2.1
Nb
--
<0.10
-0.1
Al
3.4
4
-0.6
Ti
3.8
4.8
-1
B
0.015
<0.003
+0.012
Zr
0.02
< 0.005
+0.015
Hf
--
0.10
-0.10


Regarding claim 5, since the alloy IN 792 cc including more than 6.21wt% (W + Ta) than alloy CMSX-6, which meets the claimed density variation as recited in the instant claim.
Regarding claim 14, both Alloy IN 792 cc and Alloy CMSX-6 are Ni based alloy.
Regarding claim 15, PG’431 teaches a turbine blade has varying structures for different areas of the turbine blade, wherein the airfoil region always includes a stem-shaped or single crystalline structure (Abstract, Figs., Examples of PG’431).
.


Claim(s) 9-10, 13, and 21-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’431 in view of Northwood (US 3,847,203, listed in IDS filed on 10/19/2018, thereafter US’203).
Regarding claims 9-10, PG’431 teaches a turbine blade has varying structures for different areas of the turbine blade, wherein the airfoil region always includes a stem-shaped or single crystalline structure and the other regions may deviate therefrom. (Abstract, Figs., and Examples of PG’431), PG’431 does not specify the three composition zones as claimed in the instant claims. US’203 teaches a casted directionally solidified article having a varied composition for a gas turbine rotor blade application (Title, Fig.2, abstract and Col.1, ln.5 to Col.2, ln.40 of US’203) and the gas turbine bucket, having a blade and a root, with a varied alloy compositions (Abstract and Fig.2, Col.4, lns.36-58, examples of US’203). US’203 not only teaches production of integrally bladed turbine rotors by similar methods can be envisaged, the blades being composed of a different alloy to the turbine disc (Col.4, lns.58-61 of US’203), US’203 but also teaches that: “a change from one metal 
Regarding claims 13 and 21-22, US’203 specify including shroud portion on the top of the blade (Fig.2 and Col.4, lns.36-58 of US’203).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-11, 13-17, and 21-23 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-30 of copending application No. 14/651,911 (US-PG-pub 2015/0321249 A1, updated as US 10,035,185 B2).  
Regarding claims 4-11, 13-17, and 21-23, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-30 of copending application No. 14/651,911 (US-PG-pub 2015/0321249 A1, updated as US 10,035,185 B2) teaches the essential alloy compositions variation and variation of density in different portion for the same gas turbine rotor blade application and claim 23 specify at least 3% density variation for the Ni based alloy (cl.21), which is the same density variation as claimed in the instant claims 5 
Response to Arguments
Applicant’s arguments to the art rejection to claims 4-11, 13-17, and 21-23 have been considered but they are moot in view of the new ground rejection above. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has been stated as above.
The Applicant’s “Terminal disclaimer” is disapproved for the following reason:

    PNG
    media_image1.png
    351
    780
    media_image1.png
    Greyscale

(refer to “Terminal Disclaimer review decision” dated 12/17/2021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734